


EXHIBIT 10.20


December 13, 2011


Sarah Hanssen
18638 Robleda Court
San Diego, CA 92128


Dear Sarah:


On behalf of Digirad Corporation, we are pleased to offer you the exempt
position of Senior Vice President, Product Strategic Marketing & Business
Development on a full-time basis. In this position you will report directly to
Todd Clyde, President & Chief Executive Officer. Your agreed upon start date is
Saturday, December 31, 2011.


Compensation: Your base pay will be $9,615.39 paid bi-weekly (which is
equivalent to $250,000 annually), in accordance with Digirad's standard
practices. In addition, you will be eligible for a performance bonus which pays
40% of your base salary for specific performance criteria for fiscal year 2012
that will be mutually agreed upon by yourself and Todd. The specific details of
the bonus plan will be provided to you in a separate document.


Sign On Bonus: Additionally, you will be eligible to receive a one-time bonus of
$7,500.00. This bonus will be paid in your first full pay period of employment
and is subject to payroll taxes at a “special” or “bonus” rate. The specific
details of the sign-on bonus will be provided to you in an addendum.


As a material inducement for you to accept our offer of employment, the Company
will grant to you 200,000 shares of equity from our inducement plan. You will be
eligible to receive 150,000 non-qualified stock options and 50,000 restricted
stock units “RSU's”. Both will have a four (4) year vesting period with a one
(1) year cliff vesting provision with monthly vesting thereafter. The stock
options and RSU's are subject to Board of Director approval.


Benefits: Digirad offers full-time employees a generous benefits package
including: medical, dental and vision insurance coverage, 401(k) with company
match, eight (8) holidays per year, and fifteen (15) days of paid time off(PTO),
earned on an accrual basis. You will receive more information on these benefits
after your start date. Employee benefits are subject to change at the Company's
sole discretion. You will become eligible for all health related insurance
benefits as of the first of the month after your date of hire.


401(k): Digirad offers full-time employees a 401(k) Retirement Plan with company
match. Digirad has adopted an Automatic Enrollment feature as part of the 401(k)
Retirement Plan. You will be automatically enrolled at 3% upon your eligibility
date. Eligibility to participate in the 401(k) begins on the first of the month
following date of hire. Your contributions will be invested in the Principal
LifeTime investment option unless you elect a different investment option. If
you wish to change your deferral percentage or investment option, you must log
into www.principal.com after your hire date to make those changes. The maximum
employer contribution is the IRS limit of $17,000 for 2012 with an employer
match of 25% up to $1,000 per year.


Background Check and Drug Screening: Your employment is contingent upon the
results of a satisfactory background check and drug screen. Please Note: You
cannot start working until you have successfully completed this process.


Employment with Digirad is not for a specific term and can be terminated by you
or by the Company at any time for any reason, with or without cause or notice.
Any contrary representations which may have been made or which may be made to
you are superseded by this offer. We request that all of our employees, to the
extent possible, give us advance notice if they intend to resign.


In your position, you are required to execute an Employee Proprietary
Information and Invention Assignment Agreement as a condition of employment.
Please note that it is also a condition of your employment with Digirad that you
will not disclose to Digirad, or use in the performance of your responsibilities
at Digirad, any trade secret information of any former employer, unless you
obtain written authorization for its disclosure and use. These documents are
part of this offer letter and need to signed and returned at the same time.


If you accept this offer, the terms described in this letter shall be the terms
of your employment. Any additions to or modifications of these terms would have
to be in writing and signed by yourself and the CEO of Digirad. Please note that
this offer of employment is contingent upon verification of application
information, satisfactory references/background check, and




--------------------------------------------------------------------------------




the execution and return of all employment documents. Your employment pursuant
to this offer is also subject to you providing Digirad with the legally required
proof “original documents” of your identity and authorization to work in the
United States within three days of commencing work.


Again, we look forward to your joining the Digirad team and believe this
opportunity will provide you with a challenging and stimulating work
environment. If you accept the above-described offer, please sign and return via
the instructions provided. This offer, if not accepted, will expire at 5:00 PM
(PST) on December 16, 2011. Please fax the signed documents to 866-973-8503.


Sincerely,
/s/ TERESA MELANSON
Teresa Melanson
Manager, Human Resources






This will acknowledge my acceptance of this offer of employment.
        
Signature /S/ SARAH L. HANSSEN


Printed Name Sarah L. Hanssen


Date December 14, 2011




